           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     EASTERN DIVISION

JIMMY NIXON
Reg. #12863-116                                             PLAINTIFF

v.                     No. 2:18-cv-120-DPM-BD

A. RENDON, Guard, Forrest City
Low; and ROBERT T ANZY, AMY
BOULWARE, C. MARUKA, P. BENSON,
and J. HAWKINS, all individually and
in their official capacities                            DEFENDANTS

                                 ORDER
     On de nova review, the Court adopts Magistrate Judge Deere's
recommendation, NQ 18, and overrules Nixon's objections, NQ 35. FED.
R. Crv. P. 72(b)(3). Courts must view prisoners' requests for injunctive

relief "with great caution because judicial restraint is especially called
for in dealing with the complex and intractable problems of prison
administration." Goff v. Harper, 60 F.3d 518, 520 (8th Cir. 1995)
(quotation omitted). Viewed with that caution, Nixon's motion doesn't
show that irreparable harm is likely without a preliminary injunction.
It is therefore denied. NQ 16.
So Ordered.


              D.P. Marshall;
              United States District Judge
